DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-9-2020 has been entered.
Claims 41-44 and 46-61 are pending.  Claims 41-44 and 46-54 are under examination.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See  page 8, line 3, page 27, first and second full paragraphs and page 47, line 2.  Correction is required.

Sequence Requirements
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of  37 C.F.R. § § 1.821-1.825 for the reason(s) set forth below.  Full compliance with the sequence rules is required in response to this office action.
In particular, the primer sequences at Table 1, page 33-34 and the sequences at pages 47-48 are not followed by proper sequence identifiers.  Correction is required.

Election/Restrictions


Claim Objections
Claims 43 , 51 and 52 are objected to because of the following informalities: 
Claim 43 in line 2 recites the past tense “had”, it appears that this is a typographical error and should properly be –has--.
Claim 51, line 2, the recitation of the acronym “OMV” should be properly preceded by the term for which the acronym stands i.e. outer membrane vesicle (OMV) would be proper.   Claim 52 is likewise objected to as depending from claim 51 and not resolving the issue. Appropriate correction is required.

Rejections Withdrawn
All the art rejections are withdrawn in view of the totality of Applicant’s arguments on the record.   

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



The claims require any genetic modification that reduces the activity of a lipid A biosynthesis lauroyl acyltransferase encoded by an endogenous lpxL1 gene. 
The specification teaches deletion of the endogenous lpxL1 gene in order to eliminate the activity thereof, which provides for a bacterium with largely pentylacylated LPS and a minor component of hexacylated LPS.  Reduction encompasses a wide variety of activity including elimination of activity.  Neither the specification nor the prior art teach any genetic modifications that “reduce” the activity of the endogenous lpxl1 gene in any Neisseria sp, with the exception of elimination of activity.  Direction and guidance as to what genetic changes can be made to the protein encoding portion of the gene, the regulatory portions of the gene or any other genetic element either proximal or distal to the endogenous lpxL1 gene coding sequence is not taught by the specification as filed.  The specification and the art does not provide any specific teaching of which genetic changes would reduce but not eliminate activity of the endogenous gene.  The skilled artisan would therefore be reduced to randomly making alterations and screening for reduced activity.  Other than identifying the complete deletion of the lpxL1 gene, the specification does not teach those single nucleic acid residues or amino acid residues within that can be inserted, substituted or deleted, to arrive at a modification that reduces activity as claimed.  Although the disclosure would put the skilled artisan in possession of multiple different individual single substitutions, insertions or deletions that may or may not reduce activity, the level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing, which of those nucleic acid modifications that have the claimed reduction of activity.   Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Applicants are directed to MPEP 2163.  As such, the skilled artisan would not readily appreciate from the comparison that Applicants were in possession of the now claimed invention.  The courts have held that possession of a genus may University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics , including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus of genetic modification that reduces the activity of a lipid A biosynthesis lauoryl acyltransferase encoded by an endogenous lpxL1 gene.
The claims also require any genetic modification that confers to the bacterium lipid A biosynthesis palmitoleoyl transferase activity.  This language encompasses changes to the endogenous genes and the provision of any heterologus genes to provide for the claimed activity.  The specification teaches a single genetic modification in the expression of a heterologous LpxP gene having a nucleotide sequence that encodes a LpxP lipid A palmitoleoyltransferase which provides for a the claimed activity.  The specification does not teach any other heterologous genes that provide for the requisite activity.  No other palmitoleoyltransferases has been described to provide for acyltransferase to lipid A.  No other bacterial or eukaryotic genes have been described as having Lipid A acyltransferase activity for palmitoleoyl side chains.  In the absence of Lipid A acyltransferase activity, the Lipid A moiety having palmitoleoyl will not occur.  The specification does not teach changes to the endogenous genome to provide for the claimed activity.  The claim only provides for functional claiming without reciting any structure that provides for that function. The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Here we have a single heterologous exogenous gene LpxP which provides for the requisite activity when expressed in Neisseria sp.  There are no other genes or genetic modifications either endogenous or exogenous that confers to the bacteria lipid A polmitoleoyltransferase activity. When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus of genetic modifications as claimed.

Status of Claims
Claims 53 and 54 stand rejected.  Claims 43, 51 and 52 are objected to.  Claims 41-42, 44, 46 and 48-50 are allowable.  Claims 55-61 remain withdrawn from consideration.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.